       Case 11-51322-grs          Doc 44        Filed 09/04/19 Entered 09/04/19 10:29:26                        Desc Main
                                                Document      Page 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                                LEXINGTON DIVISION

                IN RE

                RICK M. LYONS                                                                CASE NO. 11-51322
                RACHEL S. LYONS

                DEBTORS


                                                             ORDER

                        This matter is before the Court on the Debtors’ Motion to Avoid Judgment Lien of FIA

                Card Services, N.A. [ECF No. 40]. The Debtors seeks to avoid a judicial lien that attaches to

                real property as impairing their exemption under 11 U.S.C. § 522(f). The relief requested cannot

                be granted because:

                           The Motion is not properly served pursuant to Federal Rule of Bankruptcy
                            Procedure 4003(d) and 7004(h); and

                           The proposed Order does not satisfy the requirements of KYEB LBR 4003-
                            2(a) and Local Form 4003-2(a). The Debtor should submit only one motion
                            with one proposed order for each property at issue addressing all liens on that
                            property. The proposed order should first list the liens in highest priority to
                            lowest priority. The proposed order should then include separate calculations
                            for each judicial lien and should consider whether prior liens have already
                            been avoided. The Debtor’s counsel is encouraged to review the Lien
                            Avoidance Practice Aids at http://www.kyeb.uscourts.gov/chapter-13-form-
                            plan-and-lien-avoidance-practice-aids for guidance.

                Based on the foregoing, it is ORDERED the Debtors’ Motion is DENIED without prejudice.




                                                                 1




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                     Signed By:
                                                                     Gregory R. Schaaf
                                                                     Bankruptcy Judge
                                                                     Dated: Wednesday, September 4, 2019
                                                                     (grs)
